Citation Nr: 0842557	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  08-17 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a compensable disability rating for service-
connected hearing loss of the left ear.


REPRESENTATION

Appellant represented by:	National Association of County 
	Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel
INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The claim originated at the Newark 
RO but was transferred to the Columbia RO for rating.  Upon 
completion of the rating action, the claims folder was 
returned to the Newark RO.

The veteran testified at a Travel Board hearing before the 
undersigned Veteran's Law Judge in September 2008.  The 
veteran testified that he believed his service-connected 
labyrinthitis had become worse as he experienced more 
episodes than before.  The Board construes the veteran's 
statements as a claim for an increase in his disability 
rating for labyrinthitis.  As the issue has not yet been 
developed or certified on appeal it is referred to the RO for 
such further action as may be necessary.

The Board further notes that the latest rating decision from 
the Columbia RO contains what appears to be an error in the 
listing of the veteran's service-connected disabilities and 
his combined disability rating.  A review of his several 
disability ratings is in order.

The veteran was granted service connection for tinnitus in 
February 1988.  He was awarded a 10 percent rating.  He was 
previously service connected for otitis media and rated at 
the 10 percent level since November 1971.  However, his 10 
percent rating was reduced to a noncompensable rating in 
February 1988.  Thus service connection was in effect for 
tinnitus, rated at 10 percent, and otitis media, rated as 
noncompensable.

The veteran was later granted service connection for 
labyrinthitis by way of a rating decision dated in January 
1990.  He was awarded a 10 percent rating.  The rating 
decision noted that this disability had previously been rated 
as tinnitus.  The veteran was rated as 10 percent for his 
labyrinthitis and noncompensable for his otitis media.  There 
was no separate rating for tinnitus at that time.

The veteran appealed the rating for his labyrinthitis and the 
loss of his separate rating for tinnitus.  The Board issued a 
decision that denied an increased rating for labyrinthitis 
but restored the separate 10 percent rating for tinnitus in 
December 1990.  

The RO issued a rating decision to implement the Board 
decision in January 1991.  Accordingly, the veteran was noted 
to be service connected for labyrinthitis, rated as 10 
percent disabling, tinnitus, rated as 10 percent disabling, 
and otitis media, still at the noncompensable disability 
level.  

The RO wrote to the veteran in February 1992.  He was 
informed that he was entitled to additional compensation for 
his dependents for the period from July 1, 1987, to April 30, 
1988.  This was because his combined total disability 
evaluation was 30 percent for that period.  As of May 1, 
1988, his combined disability rating was 20 percent as a 
result of the effective date for the reduction of the otitis 
media rating.

There is no further correspondence in the claims folder until 
the current claim in November 2007.  

The Columbia RO issued the rating decision on appeal in April 
2008.  However, in listing the veteran's service-connected 
disabilities, tinnitus was not included in the list.  
Moreover, the veteran's combined disability evaluation was 
now listed as 10 percent.  The RO must review the claims 
folder to determine the basis for the change in ratings, 
specifically why tinnitus is not listed as a separate 
disability with a 10 percent rating.  If it is concluded that 
that there is an error, the appropriate correction should be 
made.




FINDINGS OF FACT

1.  The veteran's hearing loss is manifested by level I 
hearing in his left ear and is noncompensable.  

2.  The veteran's service-connected left ear hearing loss 
disability has not been shown to produce an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization sufficient to render impractical the 
application of the regular schedular standards.


CONCLUSION OF LAW

A compensable evaluation for service-connected hearing loss 
in the left ear is not warranted.  38 U.S.C.A. §§ 1155, 1160, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.321, 
3.383, 4.85, 4.86 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty from November 1967 to 
November 1971.  His Air Force specialty code (AFSC) was 
aircraft mechanic.  

The veteran submitted a claim for entitlement to service 
connection for hearing loss in January 1972.  He was granted 
service connection for hearing loss in the left ear but 
denied service connection for hearing loss in the right ear 
by way of a rating decision dated in March 1972.  He was 
awarded a noncompensable disability rating that has remained 
in effect to the present.

The veteran submitted a copy of an audiogram, dated in July 
1978, in August 1978.  His submission was in response to a 
recent denial of an increase for his disability.  The 
audiogram was annotated as having been done as a pre-
employment evaluation for civil service.  There is no further 
annotation on the audiogram such as comments whether the 
results were disqualifying for employment of any type.  

In an accompanying statement the veteran said the audiogram 
was done as a screening measure for a civilian job with the 
Air Force.  He said the results disqualified him for a job.  
He said he was trained to work on aircraft and had no other 
job skills.  

The veteran was afforded VA examinations to evaluate his 
level of hearing loss over the years.  He completed a VA Form 
21-2545, Report of Medical Examination for Disability 
Evaluation, at those times with the last being in October 
1989.  He was essentially continually employed in the private 
sector from 1972 to 1976 and had civil service employment 
from 1976 to 1989.  His initial employment was as a heating 
mechanic.  His later employment, from 1983, was as a 
construction representative.  

There was nothing further in the claims folder after a letter 
from the RO to the veteran in April 1992 until the current 
claim was received in November 2007.  He submitted a 
statement wherein he said he had had a recent examination at 
the VA medical center (VAMC) in Philadelphia, Pennsylvania.  
He was issued a hearing aid.  The veteran completed a release 
of information that identified the Philadelphia VAMC as the 
only source of treatment, beginning in October 2007.

VA treatment records, for the period from February 1998 to 
November 2007, were associated with the claims folder.  The 
first entry relating to his hearing loss was by way of an 
audiology consult in September 2007.  An audiogram was done 
for hearing evaluation purposes only.  The entry reported the 
veteran as having borderline normal hearing in the right ear 
with a mild loss at 3,000 to 4,000 Hertz.  A left ear hearing 
loss was noted.  He was to be scheduled for fitting and 
adjustment of a hearing aid.  A second entry, from November 
2007, noted that the veteran was fitted with his hearing aid 
for the left ear.  

The veteran was afforded a VA audiology examination in 
January 2008.  He complained of speech being unclear in his 
left ear.  He did not report any other difficulties 
associated with his hearing.  He said his last episode of 
vertigo was three months earlier.  The veteran said he had 
intermittent occupational noise exposure as a construction 
site inspector for the Army.  He used ear protection at those 
times.

The results of audiometric testing were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
20
20
25
LEFT
15
55
40
40

The average decibel losses were 19 in the right ear and 38 in 
the left ear.  The veteran had a speech discrimination score 
of 94 percent for the right ear and 98 percent for the left 
ear.  

The veteran's claim for an increased rating was denied in 
April 2008.  He disagreed with the denial.  He perfected his 
appeal in June 2008.  At that time he noted he had been 
denied employment as an aircraft mechanic because of his 
hearing loss in 1978.  He also related his noise exposure to 
gunfire during service.  

The veteran testified at a Travel Board hearing in September 
2008.  The veteran said he had suffered from a hearing loss 
for many years.  He noted how it had affected his attempt at 
employment in 1978.  The veteran further testified regarding 
the ratings for his several disabilities.  The veteran 
believed he was "owed something" as a result of the failure 
to get the job in 1978.  He noted that he had hearing aids 
and that these impacted his ability to apply for a job as an 
aircraft mechanic.  The veteran was asked to describe how his 
hearing loss affected him.  He said he would turn up the 
volume on his television.  His wife would tell him that he 
was talking too loud at times.  The veteran said he had not 
had any additional audiology testing by VA since his 
examination in January 2008.  He believed he should receive 
at least a 10 percent disability rating.

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2008).

If the evidence of record supports it, staged evaluations may 
also be assigned for different periods over the course of the 
pendency of the appeal.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

For purposes of a hearing loss claim, impaired hearing will 
be considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
4,000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2008).

Evaluations of defective hearing range from noncompensable to 
100 percent.  This is based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  To 
evaluate the degree of disability from service-connected 
hearing loss, the rating schedule establishes eleven auditory 
acuity levels ranging from numeric Level I for essentially 
normal acuity, through numeric Level XI for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2008).

As noted above, the veteran is service-connected for hearing 
loss in only one ear.  In such cases, the disability is 
evaluated as a paired organ.  Specifically, where there is 
deafness compensable to a degree of 10 percent or more in one 
ear as a result of service-connected disability and deafness 
in the other ear as the result of nonservice-connected 
disability that is not the result of the veteran's own 
willful misconduct, the rate of compensation shall be paid as 
if the combination of the disabilities was the result of 
service-connected disability.  See 38 U.S.C.A. § 1160(a)(3) 
(West Supp. 2008); see also VAOPGCPREC 32-97.  

The implementing regulation provides that a veteran must have 
a service-connected hearing impairment of 10 percent or more, 
and a hearing impairment in the nonservice-connected ear that 
meets the criteria at 38 C.F.R. § 3.385 before both ears may 
be considered in deriving the level of disability.  See 38 
C.F.R. § 3.383(a)(3) (2008).  

A review of the January 2008 audiometric study, and using the 
speech discrimination scores from the audiogram, correlates 
to Level I hearing in the left ear.  See 38 C.F.R. § 4.85, 
Table VI (2008).  The right ear is also noncompensable.  See 
38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100 (2008).  
The assigned evaluation is determined by mechanically 
applying the rating criteria to certified test results.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

The veteran's nonservice-connected right ear hearing loss 
does not meet the requirements for a hearing loss disability 
under 38 C.F.R. § 3.385.  Consideration of the level of 
hearing loss in the right ear is not allowed.  See 
38 U.S.C.A. § 1160(a)(3); 38 C.F.R. § 3.383(a)(3).  

The Board has also considered the provisions under 38 C.F.R. 
§ 4.86 (2008) for exceptional patterns of hearing impairment.  
However, the veteran does not have puretone threshold of 55 
decibels, as reflected by the January 2008 VA examination, at 
the designated frequencies such as to require application of 
38 C.F.R. § 4.86(a).  Further, the January 2008 audiogram 
does not demonstrate the requisite 30-decibel loss at 1,000 
Hertz and 70 decibel or more loss at 2,000 Hertz to warrant 
consideration of 38 C.F.R. § 4.86(b). 

The Board finds that there is no basis for referral for 
consideration of an extra-schedular rating in this case.  38 
C.F.R. § 3.321(b)(1) (2008).  The veteran has not presented 
any evidence that his particular service-connected hearing 
loss disability of the left ear results in a unique 
disability that is not addressed by the rating criteria.  
Specifically, there is no evidence of frequent 
hospitalization or marked interference with employment that 
would suggest that the veteran is not adequately compensated 
by the regular schedular standards.  He has not identified 
any interference in his daily life other than turning up the 
volume of his television and being told not to talk as loud.  

In regard to the veteran's contentions regarding his loss of 
a job in 1978 because of his service-connected hearing loss 
the event is not related to his current claim.  The evidence 
of record clearly establishes the veteran's long work history 
since 1972.  There is no evidence of underemployment as a 
result of the hearing loss at any time during the current 
claim.  Thus, there is no basis for referral of the case for 
consideration of an extraschedular disability evaluation.  
See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

Finally, in Martinak v. Nicholson, 21 Vet. App. 447 (2007), 
the United States Court of Appeals for Veterans Claims 
(Court) noted that VA had revised its hearing examination 
worksheets to include the effect of the veteran's hearing 
loss disability on occupational functioning and daily 
activities.  See Revised Disability Examination Worksheets, 
Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 
24, 2007); see also 38 C.F.R. § 4.10 (2008).  The Court also 
noted, however, that even if an audiologist's description of 
the functional effects of the veteran's hearing disability 
was somehow defective, the veteran bears the burden of 
demonstrating any prejudice caused by a deficiency in the 
examination.

In this case, the January 2008 examiner noted that the only 
effect on the veteran's daily life was his complaint of 
unclear speech in the left ear.  The veteran noted that he 
wore hearing protection on his job and did not relate any 
impact on his employment.  The veteran was specifically asked 
how his service-connected hearing loss affected him at his 
hearing and testified regarding the volume of the television 
and speaking loudly.  Thus, the January 2008 examination 
report did include information concerning how the veteran's 
hearing loss affects his daily functioning.  Further, the 
veteran was given the opportunity to provide additional 
evidence in that regard at his hearing.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting a compensable evaluation for the veteran's 
hearing loss of the left ear.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2008).

The Veterans Claims Assistance Act (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp 2008)), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Court issued a decision in the case of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.

The veteran's claim was received in November 2007.  The RO 
wrote to him in January 2008.  The veteran was apprised of 
the evidence needed to substantiate his claim for an 
increased evaluation, namely that his hearing loss had 
increased in severity.  He was informed of a number of 
possible sources and types of evidence that would be of 
benefit in substantiating his claim.  He was also informed of 
the evidence that VA would obtain, and of the evidence that 
he should submit or request VA's assistance in obtaining.  
The veteran was asked to submit any evidence of treatment 
that he had.  Finally, he was provided the notice as set 
forth in Dingess.  

The veteran did not respond to the letter.  The RO denied his 
claim in April 2008.  The veteran submitted his notice of 
disagreement that same month.  He perfected his appeal in 
June 2008.

In addition to the notice requirements referenced supra, the 
Court issued a decision regarding the content of VCAA notice 
during the pendency of this appeal.  In Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), the Court noted that some 
increased evaluation claims would require more specific 
notice than others.  The Court acknowledged that some cases 
would only require notice for the veteran to show how their 
disability had gotten worse, and other cases would require 
information on exactly how the disability had gotten worse, 
and how it affected the veteran's employment and daily life.  

The RO provided the veteran with Vazquez-Flores notice in 
June 2008.  The veteran responded that same month that he had 
nothing further to submit.  He was issued a supplemental 
statement of the case (SSOC) that confirmed the denial of his 
claim and explained the basis for the denial in June 2008.

The veteran has not disputed the contents of the VCAA notice 
in this case.  A notice error is presumed prejudicial to the 
claimant unless it is demonstrated that (1) any defect in 
notice was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice provided what was needed, or (3) 
that a benefit could not possibly have been awarded as a 
matter of law.  Sanders v. Nicholson, 487 F.3d. 881, 889-891 
(Fed. Cir. 2007). 

To the extent there is any deficient notice in this case, the 
presumption of any prejudice is overcome.  The veteran had 
actual knowledge in this case.  He initiated his claim after 
having an outpatient audiology evaluation.  He was able to 
tell his examiner how his disability affected him in his 
daily activities and/or employment.  He has also submitted 
similar statements to the RO and testified in that regard.  
Further, a reasonable person would understand the requirement 
to demonstrate an increased level of hearing loss in order to 
warrant an increased rating under the specific criteria used 
to evaluate hearing loss disabilities.  This is based on the 
notices provided by VA concerning the types of evidence that 
could be submitted to substantiate the claim and the 
statement of the case which provided the veteran with notice 
of the applicable rating criteria.  Moreover, the veteran has 
not been prohibited from meaningful participation in the 
adjudication of his claim such that it affects the essential 
fairness of the adjudication.  See Sanders, 487 F.3d. at 889.  

All available evidence pertaining to the veteran's claim has 
been obtained.  The evidence developed in this claim included 
VA treatment records for the period from February 1998 to 
November 2007, VA examination report from January 2008, and 
statements from the veteran.  He testified in support of his 
claim in September 2008.  The veteran did not identify any 
additional records to be obtained that were pertinent to his 
claim.  

The Board finds that VA has satisfied its duty to notify and 
assist.  The veteran was afforded a VA examination to assess 
his current level of disability.  He has not identified any 
other pertinent evidence, not already of record, which would 
be needed to be obtained for a fair disposition of this 
appeal.  The Board is also unaware of any such evidence.


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a compensable disability rating for service-
connected hearing loss of the left ear is denied.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


